DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 12/29/2020, with respect to claims 2, 9, 11, 15, and 16 have been fully considered and are persuasive.  The objection of claims 2, 9, 11, 15, and 16 has been withdrawn.  The claim informalities have been resolved.
Applicant’s arguments, see pages 8-11, filed 12/29/2020, with respect to claims 1, 2, 7, 10, 11, 15, 16, and 19 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 102 of claims 1, 2, 7, 10, 11, 15, 16, and 19 has been withdrawn. 
Applicant’s arguments, see pages 8-12, filed 12/29/2020, with respect to claims 3, 4, 12, 13, 17, and 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of 3, 4, 12, 13, 17, and 20 has been withdrawn. 
Applicant’s arguments, see page 12, filed 12/29/2020, with respect to claims 5, 8, 9, 14, and 18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 of 5, 8, 9, 14, and 18 has been withdrawn. 
 
Allowable Subject Matter
Claims 1, 10, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claims in discussion is the inclusion of “wherein when a quantity of specific logical channels is an integer greater than 1, the configuration information is data amount information of the specific logical channel and logical channel information of the specific logical channel that is comprised in downlink control information (DCI) corresponding to the MAC PDU, or when a quantity of specific logical channels is an integer greater than 1, the configuration information is data amount information of the specific logical channel and logical channel information of the specific logical channel that is comprised in half-static scheduling configuration information corresponding to the MAC PDU.” To claim 1 as the prior art or record which the closest to the claims as amended.  Similarly, the addition of these conditions to claims 10 and 15 which need to support downlink control information corresponding to MAC PDU and that comprise half-static scheduling corresponding to the MAC PDU as supported by the specification.  The amended claims have been further constrained by previous identified allowable subject matter.  

Claims 2, 6-9, 11, 16, 19, and 20 are allowed because they depend from an allowed 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476